IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-14-00277-CR

                         IN RE HAROLD S. BOWENS, JR.


                                 Original Proceeding



                           MEMORANDUM OPINION


       In this mandamus proceeding, Harold S. Bowens Jr. requests this Court to order

either the McLennan County District Attorney or the Coryell County District Attorney,

he alleges one in the beginning of his mandamus petition and the other in the prayer, to

respond to Bowen’s criminal complaint against individuals at the Alfred Hughes Unit

of the Texas Department of Criminal Justice. There are multiple procedural problems

with Bowens’ mandamus petition, such as which district attorney is the mandamus

filed against, TEX. R. APP. P. 52.2, no record is included with the petition, TEX. R. APP. P.

52.7, and the petition is not properly served (the clerk of this Court is not a party to the

mandamus proceeding), TEX. R. APP. P. 9.5. However, we use Rule 2 of the Rules of
Appellate Procedure to look beyond these problems and proceed to a timely disposition

of this proceeding. See TEX. R. APP. P. 2.

       As a Court of Appeals, we have no jurisdiction to compel a district attorney to

act except to enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West

2004). Bowens has not alleged any need for this Court to enforce our jurisdiction.

Accordingly, Bowens’ petition is dismissed for want of jurisdiction.




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed September 25, 2014
Do not publish
[OT06]




In re Bowens                                                                     Page 2